Exhibit 10.1
(ALVAREZ & MARSAL LOGO) [y90125y9012501.gif]
March 1, 2011
Jerome J. Selitto
Chief Executive Officer, President & Director
PHH Corporation
3000 Leadenhall Road
Mt. Laurel, New Jersey 08054
Dear Jerry:
This letter confirms and sets forth the terms and conditions of the engagement
between Alvarez & Marsal North America, LLC (“A&M”) and PHH Corporation (the
“Company”), including the scope of the services to be performed and the basis of
compensation for those services. Upon execution of this letter by each of the
parties, this letter will constitute an agreement between the Company and A&M.

  1.   Description of Services

  a.   Officers. In connection with this engagement, A&M shall make available to
the Company:

  (i)   David J. Coles to serve as Chief Financial Officer, Principal Accounting
Officer and Executive Vice President (the “CFO”).

  b.   Duties.

  (i)   The CFO will be responsible for all duties typical and customary of a
public company CFO including, but not limited to those duties and
responsibilities set forth in Exhibit A to this engagement letter; and

(GRAPHIC) [y90125y9012502.gif]

 



--------------------------------------------------------------------------------



 



  (ii)   The CFO at all times shall be subject to and comply with the Company’s
Code of Business Conduct for Employees and other related workplace policies,
which shall be provided to the CFO upon the commencement of this engagement.

  c.   Reporting. The CFO shall report directly to the CEO and, as requested,
shall be available to the Board of Directors.     d.   Employment by A&M. The
CFO will continue to be employed by A&M and while rendering services to the
Company will continue to work with other personnel at A&M in connection with
other unrelated matters, which will not unduly interfere with services pursuant
to this engagement. For the avoidance of doubt, it is understood that the
“unrelated matters” referenced in the previous sentence shall relate to the
CFO’s obligations and responsibilities as a Managing Director at A&M. Other than
with respect to CFO’s willful misconduct, as determined upon final adjudication
by a court of competent jurisdiction, A&M shall have no liability to the Company
for any acts or omissions.     e.   The parties understand and agree that that
nothing herein shall be construed as creating an employment relationship between
the Company and the CFO and that A&M and CFO shall perform their obligations
under this engagement as independent contractors. CFO hereby disclaims any
rights to, or eligibility to participate in, any benefit or equity plan
sponsored by the Company, including, but not limited to, the Company’s qualified
retirement plans, health and welfare plans or equity and incentive plans.     f.
  Additional Responsibilities. Upon the mutual agreement of the Company and A&M,
A&M may provide such additional personnel, including personnel from A&M
affiliates, as the Company may request to assist in performing the services
described herein and such other services as may be agreed to, on such terms and
conditions and for such compensation as the Company and A&M shall agree.

2



--------------------------------------------------------------------------------



 



  2.   Compensation     a.   A&M will be paid by the Company for the services of
the CFO at the monthly rate of $138,125 per calendar month. Such rates shall be
subject to adjustment annually at such time as A&M adjusts its rates generally.
    b.   In addition, A&M will be reimbursed by the Company for the reasonable
out-of-pocket expenses of the CFO incurred in connection with this assignment,
such as travel, lodging, duplications, computer research, messenger and
telephone charges consistent with the Company’s Business Travel Policy. In
addition, A&M shall be reimbursed by the Company for the reasonable fees and
expenses of its external counsel incurred in connection with the preparation,
negotiation and enforcement of this Agreement. All fees and expenses due to A&M
will be billed on a monthly basis or, at A&M’s discretion, more frequently.    
c.   The Company and A&M agree that it is appropriate that A&M be entitled to
earn and receive incentive compensation for its services hereunder, in addition
to the regular fees set forth above, which, in the judgment of the Company
creates measurable organizational objectives consistent with the S.M.A.RT.
methodology as previously explained to the CFO and A&M. To establish the
criteria for determining such incentive compensation, A&M and the Company will
seek to reach agreement within 30 days from the date hereof on the terms on
which it shall be payable. It is agreed that the amount of such incentive
compensation is capped at 35.29% of A&M’s total monthly fees.

3



--------------------------------------------------------------------------------



 



  3.   Term

      The engagement will commence as of the date hereof and may be terminated
by: (i) the Company without cause by giving 7 days’ written notice to A&M; and
(ii) A&M without cause by giving 30 days’ written notice to the Company. A&M
normally does not withdraw from an engagement unless the Company misrepresents
or fails to disclose material facts, fails to pay fees or expenses, or makes it
unethical or unreasonably difficult for A&M to continue to represent the
Company, or unless other just cause exists. In the event of any such
termination, any fees and expenses due to A&M shall be remitted promptly
(including fees and expenses that accrued prior to but were invoiced subsequent
to such termination). If the Company terminates this engagement without Cause or
if A&M terminates this engagement for Good Reason, A&M shall also be entitled to
receive the amount of any earned but unpaid Incentive Fee in accordance with the
criteria established in Section 2(d) even if such event occurs within three
months of the termination. The Company may immediately terminate A&M’s services
hereunder at any time for Cause by giving written notice to A&M. Upon any such
termination, the Company shall be relieved of all of its payment obligations
under this Agreement, except for the payment of fees and expenses through the
effective date of termination (including fees and expenses that accrued prior to
but were invoiced subsequent to such termination) and its obligations under
paragraphs 7 and 8. For purposes of this Agreement, “Cause” shall mean if
(i) the CFO is convicted of, admits guilt in a written document filed with a
court of competent jurisdiction to, or enters a plea of nolo contendere to, an
allegation of fraud, embezzlement, misappropriation or any felony; (ii) the CFO
willfully disobeys a lawful direction of the CEO or the Board; (iii) a material
breach of any of A&M’s or the CFO’s material obligations under this Agreement
which is not cured within 30 days of the Company’s written notice thereof to A&M
describing in reasonable detail the nature of the alleged breach; (iv) the death
or disability of the CFO; or (v) the CFO’s determination that he may be unable
or unwilling to provide such certifications in connection with the Company’s
filing of its interim or annual financial reports with the SEC as required by
Sections 302 and 906 of the Sarbanes-Oxley Act of 2002. For purposes of this
Agreement, termination for “Good Reason” shall mean either its resignation
caused by a breach by the Company of

4



--------------------------------------------------------------------------------



 



      any of its material obligations under this Agreement that is not cured
within 30 days of A&M having given written notice of such breach to the Company
describing in reasonable detail the nature of the alleged breach or a filing of
a petition under Chapter 11 of the United States Bankruptcy Code in respect of
the Company unless within 45 days thereafter (or, if sooner, prior to the date
on which a plan of reorganization is confirmed or the case is converted to one
under Chapter 7), the Company has obtained judicial authorization to continue
the engagement on the terms herein pursuant to an order which has become a
final, non appealable order.

  4.   No Audit, Duty to Update.

      It is understood that A&M is not being requested to perform an audit,
review or compilation, or any other type of financial statement reporting
engagement that is subject to the rules of and regulation by the AICPA, SEC or
other state or national professional or regulatory body. The CFO and A&M are
reasonably entitled to rely on the accuracy and validity of the data disclosed
to them or supplied to them by employees and representatives of the Company and,
with respect to the CFO, such reliance shall be consistent with his duties and
obligations as an executive officer of the Company.

  5.   No Third Party Beneficiary.

      The Company acknowledges that all advice (written or oral) given by A&M to
the Company in connection with this engagement is intended solely for the
benefit and use of the Company (limited to its Board and management) in
considering the matters to which this engagement relates. The Company agrees
that no such advice shall be used for any other purpose or reproduced,
disseminated, quoted or referred to at any time in any manner or for any purpose
other than accomplishing the tasks referred to herein without A&M’s prior
approval (which shall not be unreasonably withheld), except as required by law.

5



--------------------------------------------------------------------------------



 



  6.   Conflicts & Corporate Opportunities.

      A&M is not currently aware of any relationship that would create a
conflict of interest with the Company or those parties-in-interest of which you
have made us aware.         Because A&M is a consulting firm that serves clients
on an international basis in numerous cases, both in and out of court, it is
possible that A&M may have rendered or will render services to or have business
associations with other entities or people which had or have or may have
relationships with the Company, including creditors of the Company. In the event
you accept the terms of this engagement, A&M will not represent, and A&M has not
represented, the interests of any such entities or people in connection with
this matter.         During the term of this engagement, any and all business or
investment opportunities related to the origination and servicing of residential
mortgage loans or fleet management services (collectively, the “PHH
Businesses”), which are based on information identified or made available to the
CFO by or on behalf of the Company and not otherwise available to him, shall not
be used by the CFO or A&M to compete with the interests of the PHH Businesses.

  7.   Confidentiality / Non-Solicitation/Work Product.

      a. The CFO and A&M shall keep as confidential all non-public information
received from the Company in conjunction with this engagement, including, but
not limited to certain business, financial, technical, legal, marketing, or
other proprietary or confidential reports, analysis, records, data, computer
programs or output, information, or other material, both oral and written, which
the Company deems, and CFO and A&M should consider, proprietary and confidential
(and of independent economic value) to the Company (collectively, “Confidential
Information”). Confidential Information shall also include any information or
documentation which is proprietary or confidential to the Company’s
subsidiaries, affiliates, corporations, limited liability companies,
partnerships, firms, associations, businesses, and organizations, (collectively,
“Affiliates”), including information of Affiliates’ employees, franchisees,
sales associates, brokers, joint-ventures and/or

6



--------------------------------------------------------------------------------



 



      customers. All obligations as to non-disclosure shall cease as to any part
of such Confidential Information at such time as the information: (i) is known
to without restriction prior to the date of disclosure of the information;
(ii) is or becomes publicly available other than as a result of a breach of this
engagement letter; (iii) is independently developed by A&M and CFO without
reference to or reliance upon the Confidential Information; (iv) is approved for
release by written authorization of the Company; (v) is disclosed from a source
other than the Company who, to the knowledge of A&M and CFO , is not in breach
of a confidentiality agreement with the Company; or (vi) is disclosed pursuant
to the lawful requirement or order of a court or governmental agency, provided
that, upon the receipt of a request for such a disclosure, A&M or CFO gives
prompt notice thereof to the Company (unless such notice is not permitted or
possible under the circumstances) so that the Company may have the opportunity
to intervene and contest such disclosure and/or seek a protective order or other
appropriate remedy. Promptly upon written request from the Company, A&M and CFO
shall use commercially reasonable efforts to destroy all Confidential
Information and any other materials containing, prepared on the basis of, or
reflecting any information in, the Confidential Information (whether prepared by
the parties, their advisors or otherwise), including all reports, analyses,
compilations, studies and other materials containing or based on the
Confidential Information.         b. Except as specifically provided for in this
letter, the Company on behalf of itself and its subsidiaries and affiliates and
any person which may acquire all or substantially all of its assets agrees that,
until two (2) years subsequent to the termination of this engagement, it will
not solicit, recruit, hire or otherwise engage David J. Coles while employed by
A&M or its affiliates (“Solicited Person”).         c. Until the termination of
the Garden Period (as defined below), A&M agrees that it will not have David
Coles provide services substantially similar to those performed pursuant to this
engagement on behalf of any of the following entities or their affiliates or any
person that acquires all or substantially all of the assets of such business to
the extent the role is related to an entity principally engaged in the PHH
Businesses, including, but not limited to the following entities: Mike Albert
Leasing, Inc.; Allstate Leasing, Inc.; ARI (Automotive Rentals, Inc.); Donlen
Corporation; Enterprises Leasing

7



--------------------------------------------------------------------------------



 



      Company; GE Commercial Finance Fleet Services; Emkay Vehicle Leasing;
Lease Plan U.S.A.; Wheels, Incorporated; American Leasing; BBL; MotoLease;
Merchants Leasing; Sutton Leasing; ULTEA; SunTrust; Wells Fargo; The CEI Group;
Fleet Response; CCM; Union Leasing; Wells Fargo Home Mortgage; Bank of America
Mortgage; SunTrust; Wells Fargo; Wells Fargo Home Mortgage; Bank of America
Mortgage; Chase Home Finance; Nexstar Financial; CitiMortgage, Inc.; GMAC
Residential Holdings; SunTrust Mortgage, Inc.; MetLife Bank; Quicken Loans,
Inc.; CTX Mortgage; Branch Banking & Trust Co.; Pulte Mortgage; AmSouth
Mortgage; Fifth Third Mortgage; U.S. Bank Home Mortgage; Citizens Mortgage
Corporation; NationStar Mortgage. For the purpose of this provision, the “Garden
Period” shall be the period of time following the termination or expiration of
the David Coles’ role as CFO under this Agreement which shall be equal to 100%
(one hundred per cent) of the amount of days in which David Coles served as CFO
for the Company under this Agreement, but in no event shall such period exceed
one-hundred eighty (180) days.

      c. A&M agrees that, until one year subsequent to the termination of this
engagement, it will not directly solicit, recruit, hire or otherwise engage any
employee of the Company or any of its subsidiaries or affiliates with whom the
CFO worked directly during the terms of this engagement; provided however, that
the foregoing restriction shall not be applicable to Company personnel
responding to public solicitations for employment by A&M.         d. Any and all
reports, documentation, work product or other materials, writings, or works of
authorship delivered by CFO and A&M, its employees or subcontractors to Company
in the course of performing services under this engagement (collectively,
“Deliverables”) shall be deemed a “work for hire” for the sole benefit of and
belonging exclusively to the Company. Upon full and final payment of all fees
and expenses owing to A&M under this Agreement, A&M and CFO hereby assign, and
shall be deemed to have expressly disclaimed, any and all right, title, or
interest in and to such Work Product. Notwithstanding the foregoing, A&M shall
retain all right, title and interest in and to all methodologies, processes,
techniques, ideas, concepts, trade secrets, and know-how embodied in the
Deliverables or that A&M or the CFO may develop or supply in connection with
this Agreement (“A&M Knowledge”). Upon full and final payment of all fees and
expenses owing to A&M under this Agreement, A&M hereby grants to Company a non-

8



--------------------------------------------------------------------------------



 



      exclusive, nontransferable, royalty-free license to use the A&M Knowledge
in order to benefit from the intended use of the Deliverables and services
provided hereunder, so long as in doing so Company does not breach any
obligation of confidentiality.

  8.   Indemnification.

      The Company shall indemnify the CFO to the same extent as the most
favorable indemnification it extends to its officers or directors, whether under
the Company’s bylaws, its certificate of incorporation, by contract or
otherwise, and no reduction or termination in any of the benefits provided under
any such indemnities shall affect the benefits provided to the CFO. The CFO
shall be covered as an officer under the Company’s existing director and officer
liability insurance policy. As a condition of A&M accepting this engagement, a
Certificate of Insurance evidencing such coverage shall be furnished to A&M
prior to the effective date of this Agreement. The Company shall give thirty
(30) days’ prior written notice to A&M of cancellation, non-renewal, or material
change in coverage, scope, or amount of such director and officer liability
policy. The Company shall also maintain such insurance coverage for the CFO for
a period of not less than two years following the date of the termination of
such officer’s services hereunder. The provisions of this section 8 are in the
nature of contractual obligations and no change in applicable law or the
Company’s charter, bylaws or other organizational documents or policies shall
affect the CFO’s rights hereunder. The attached indemnity provisions are
incorporated herein and the termination of this agreement or the engagement
shall not affect those provisions, which shall survive termination.

9.   Miscellaneous.

      This Agreement shall (together with the attached indemnity provisions) be:
(a) governed and construed in accordance with the laws of the State of New York,
regardless of the laws that might otherwise govern under applicable principles
of conflict of laws thereof; (b) incorporates the entire understanding of the
parties with respect to the subject matter thereof;

9



--------------------------------------------------------------------------------



 



      and (c) may not be amended or modified except in writing executed by each
of the signatories hereto. The Company and A&M agree to waive trial by jury in
any action, proceeding or counterclaim brought by or on behalf of the parties
hereto with respect to any matter relating to or arising out of the performance
or non-performance of the Company or A&M hereunder. The Company and A&M agree,
to the extent permitted by applicable law, that any Federal Court sitting within
the Southern District of New York shall have exclusive jurisdiction over any
litigation arising out of this Agreement; to submit to the personal jurisdiction
of the Courts of the United States District Court for the Southern District of
New York; and to waive any and all personal rights under the law of any
jurisdiction to object on any basis (including, without limitation,
inconvenience of forum) to jurisdiction or venue within the State of New York
for any litigation arising in connection with this Agreement.

      If the foregoing is acceptable to you, kindly sign the enclosed copy to
acknowledge your agreement with its terms.

            Very truly yours,

Alvarez & Marsal North America, LLC
      By:   /s/David J. Coles         David J. Coles        Managing Director   
 

          Accepted and Agreed:

PHH Corporation
      By:   /s/ Jerome J. Selitto         Jerome J. Selitto        Chief
Executive Officer, President and Director     

10



--------------------------------------------------------------------------------



 



         

INDEMNIFICATION AND LIMITATION ON LIABILITY AGREEMENT
This indemnification and limitation on liability agreement is made part of an
agreement, dated February 14, 2011 (which together with any renewals,
modifications or extensions thereof, is herein referred to as the “Agreement”)
by and between Alvarez & Marsal North America, LLC (“A&M”) and PHH Corporation
(the “Company”), for services to be rendered to the Company by A&M.
A. The Company agrees to indemnify and hold harmless each of A&M, its affiliates
and their respective shareholders, members, managers, employees, agents,
representatives and subcontractors (each, an “A&M Indemnified Party” and
collectively, the “A&M Indemnified Parties”) against any and all losses, claims,
damages, liabilities, penalties, obligations and expenses, including the costs
for counsel or others (including employees of A&M, based on their then current
hourly billing rates) in investigating, preparing or defending any action or
claim, whether or not in connection with litigation in which any A&M Indemnified
Party is a party, or enforcing the Agreement (including these indemnity
provisions), as and when incurred, caused by, relating to, based upon or arising
out of (directly or indirectly) the A&M Indemnified Parties’ acceptance of or
the performance or nonperformance of their obligations under the Agreement;
provided, however, such indemnity shall not apply to any such loss, claim,
damage, liability or expense to the extent it is found in a final judgment by a
court of competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from such A&M Indemnified Party’s gross negligence or
willful misconduct. The Company also agrees that (a) no A&M Indemnified Party
shall have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with the engagement of A&M,
except to the extent that any such liability for losses, claims, damages,
liabilities or expenses are found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) to have resulted primarily and
directly from such A&M Indemnified Party’s gross negligence or willful
misconduct and (b) in no event will any A&M Indemnified Party have any liability
to the Company for special, consequential, incidental or exemplary damages or
loss (nor any lost profits, savings or business opportunity). The Company
further agrees that it will not, without the prior consent of an A&M Indemnified
Party, settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action, suit or proceeding in respect of which such
A&M Indemnified Party seeks indemnification hereunder (whether or not such A&M
Indemnified Party is an actual party to such claim, action, suit or proceedings)
unless such settlement, compromise or consent includes an unconditional release
of such A&M Indemnified Party from all liabilities arising out of such claim,
action, suit or proceeding.
B. A&M agrees to indemnify and hold harmless each of the Company, its affiliates
and their respective directors, officers, managers, employees, agents, and
representatives (each, an “PHH Indemnified Party” and collectively, the “PHH
Indemnified Parties”) against any and all losses, claims, damages, liabilities,
penalties, obligations and expenses, including the costs for counsel or others
(including employees of PHH, based on their then current hourly billing rates)
in investigating, preparing or defending any action or claim, whether or not in
connection with litigation in which any PHH Indemnified Party is a party having
resulted primarily and directly from the willful misconduct of A&M or its
employees or agents in connection with the performance of services under the
Agreement. A&M further agrees that it will not, without the prior consent of an
PHH Indemnified Party, settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action, suit or proceeding in
respect of which such PHH Indemnified Party seeks indemnification hereunder
(whether

11



--------------------------------------------------------------------------------



 



or not such PHH Indemnified Party is an actual party to such claim, action, suit
or proceedings) unless such settlement, compromise or consent includes an
unconditional release of such PHH Indemnified Party from all liabilities arising
out of such claim, action, suit or proceeding.
C. These indemnification provisions shall be in addition to any liability which
the Company may otherwise have to the Indemnified Parties. In the event that, at
any time whether before or after termination of the engagement or the Agreement,
as a result of or in connection with the Agreement or A&M’s and its personnel’s
role under the Agreement, A&M or any A&M Indemnified Party is required to
produce any of its personnel (including former employees) for examination,
deposition or other written, recorded or oral presentation, or A&M or any of its
personnel (including former employees) or any other A&M Indemnified Party is
required to produce or otherwise review, compile, submit, duplicate, search for,
organize or report on any material within such A&M Indemnified Party’s
possession or control pursuant to a subpoena or other legal (including
administrative) process, the Company will reimburse the A&M Indemnified Party
for its out of pocket expenses, including the reasonable fees and expenses of
its counsel, and will compensate the A&M Indemnified Party for the time expended
by its personnel based on such personnel’s then current hourly rate.
D. If any action, proceeding or investigation is commenced to which any
Indemnified Party proposes to demand indemnification hereunder, such Indemnified
Party will notify the the proposed indemnifying party (A&M or the Company, as
applicable, the “Indemnifying Party”), with reasonable promptness; provided,
however, that any failure by such Indemnified Party to notify the Indemnifying
Party will not relieve the Indemnifying Party from its obligations hereunder,
except to the extent that such failure shall have actually prejudiced the
defense of such action. With respect to the Companies indemnification
obligations under paragraph A above, the Company shall promptly pay expenses
reasonably incurred by any Indemnified Party in defending, participating in, or
settling any action, proceeding or investigation in which such Indemnified Party
is a party or is threatened to be made a party or otherwise is participating in
by reason of the engagement under the Agreement, upon submission of invoices
therefor, whether in advance of the final disposition of such action,
proceeding, or investigation or otherwise. Each Indemnified Party hereby
undertakes, and the Company hereby accepts its undertaking, to repay any and all
such amounts so advanced if it shall ultimately be determined that such
Indemnified Party is not entitled to be indemnified therefor. With respect to
any action, proceeding or investigation with respect to which an Indemnified
Party demands indemnification hereunder, the Indemnifying Party may, in lieu of
advancing or reimbursing the expenses of separate counsel for such Indemnified
Party, provide such Indemnified Party with legal representation (whether by the
same counsel who represents the Indemnifying Party or otherwise), provided such
counsel is reasonably satisfactory to such Indemnified Party, at no cost to such
Indemnified Party. Nothing in the preceding sentence shall prevent an
Indemnified Party from using separate counsel of its own choice at its own
expense. The Company will be liable for any settlement of any claim against an
Indemnified Party made with the Company’s written consent, which consent shall
not be unreasonably withheld.
E. In order to provide for just and equitable contribution if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case,

12



--------------------------------------------------------------------------------



 



even though the express provisions hereof provide for indemnification, then the
relative fault of the Indemnifying Party, on the one hand, and the Indemnified
Parties, on the other hand, in connection with the statements, acts or omissions
which resulted in the losses, claims, damages, liabilities and costs giving rise
to the indemnification claim and other relevant equitable considerations shall
be considered; and further provided that in no event will the A&M Indemnified
Parties’ aggregate contribution for all losses, claims, damages, liabilities and
expenses covered under the indemnity under Paragraph A above with respect to
which contribution is available hereunder exceed the amount of fees actually
received by the Indemnified Parties pursuant to the Agreement. No person found
liable for a fraudulent misrepresentation shall be entitled to contribution
hereunder from any person who is not also found liable for such fraudulent
misrepresentation.
F. The rights provided herein shall not be deemed exclusive of any other rights
to which the Indemnified Parties may be entitled under the certificate of
incorporation or bylaws of the Company, any other agreements, any vote of
stockholders or disinterested directors of the Company, any applicable law or
otherwise.

              PHH Corporation   Alvarez & Marsal North America, LLC
 
           
By:
  /s/ Jerome S. Selitto   By:   David J. Coles
 
           

13



--------------------------------------------------------------------------------



 



Exhibit A
Duties and Responsibilities of the Interim Chief Financial Officer

•   Establish and maintain a collaborative and interactive relationship with
senior executives so as to identify their needs and seek a full range of
business solutions.   •   Provide rigorous analysis and sound business judgment
when reviewing with management the results of operations and highlighting
variances to plan; help drive corrective actions; and work closely with senior
management in the overall leadership of the company.   •   Evaluate the
Company’s substantive planning and analysis process so as to measure true
business performance intra-monthly as well as monthly using specific key
business indicators, financial and non-financial, on a real time and actionable
basis.   •   Work with the CEO to ensure critical, current and relevant business
issues are being appropriately addressed and create alignment with the business
plan.   •   Direct and oversee the accounting function, including financial
reporting, tax and regulatory filings, financial projections/forecasts,
budgeting and internal management reports as well as reports to the Board.
Ensure timely and accurate analysis of same.   •   Ensure full transparency and
complete, accurate and timely reporting to senior management and the Board.   •
  Evaluate and strengthen the capabilities of the financial staff by developing
people internally and recruiting key personnel from outside the organization to
manage and control the increased demands for financial data and information.   •
  Manage the balance sheet, including asset/liability policy and execution as
well as liquidity management, corporate investment functions, securities
portfolio management, wholesale liability portfolio management, and funds
transfer process.   •   Assist in the development of Investor Relations strategy
and program that communicates the company’s strategic vision and future -value
proposition.   •   Prepare presentations for the management team and Board for
all proposed substantive new transactions or activities that will impact the
company.   •   In collaboration with the CEO maintain strong lines of
communication with: (a) financial analysts; (b) shareholders; (c) investment
bankers; (d) lenders; and (e) rating agencies   •   Oversee financial compliance
efforts in accordance with SEC and Sarbanes Oxley regulations and requirements
and ensure PHH maintains a sound system of internal controls.

14



--------------------------------------------------------------------------------



 



•   Liaise with the Board of Directors on all financial matters related to
corporate governance and compliance with applicable laws, regulations, rules and
policies that impact or may impact the company.   •   Manage, plan, and schedule
personnel and resources required to meet the current and future needs of the
corporation with respect to current and future business initiatives.

15